Exhibit 10.1
CONFORMED COPY
AMENDMENT NO. 2
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amendment to the Amended and Restated Employment Agreement (this
“Amendment”) by and between HLTH Corporation (the “Company”), and Martin J.
Wygod (“Executive”) is effective as of December 1, 2008.
     WHEREAS, Executive and the Company (formerly known as Emdeon Corporation
and WebMD Corporation) are parties to an Amended and Restated Employment
Agreement dated as of August 3, 2005 and amended on February 1, 2006 (the
“Employment Agreement”); and
     WHEREAS, Executive and the Company desire to amend the Employment Agreement
to, among other things, (i) extend the term thereof to December 31, 2012,
(ii) amend the severance provisions contained therein to generally include three
years of salary, benefits and bonuses in the event of certain terminations of
employment, (iii) extend the noncompete period to three years from the date of
termination, and (iv) to comply with final regulations issued under Section 409A
of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual covenants in this Agreement,
the parties agree that the Employment Agreement is amended as set forth below:

  1.   The first sentence of Section 3 is hereby amended by deleting the words
“the fifth anniversary thereof” and replacing it with “December 31, 2012”.    
2.   Section 4 is amended by adding a new subsection (f) to read as follows:

      “(f) In the event of a transaction that does not constitute a Company
Change in Control but in which HLTH and WebMD Health merge or otherwise combine
and Executive remains as Chairman following the consummation of such
transaction, the Company will terminate Executive’s employment (which will be a
separation of service (as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”))) at such time and he will be entitled to
receive the payments specified in Section 5.3(a)(i), (ii) and (iii) below,
subject to Section 5.8. In his role as non-Executive Chairman, Executive would
not be entitled to receive a salary. During the period in which Executive is
serving as non-Executive Chairman, his equity compensation will remain
outstanding as if he was an

1



--------------------------------------------------------------------------------



 



      employee Chairman under this Agreement and the provisions of Section 4 and
5 will continue to apply to such equity.”

  3.   Section 5.2 is amended in its entirety to read as follows:

           “5.2 Death and Disability. The Employment Period may be deemed
terminated by the Company upon the death of Executive or Executive becoming
Disabled (as defined below), and the Company shall have the same obligations to
Executive or Executive’s estate as if Executive’s employment had been terminated
without Cause by the Company (without requiring the Executive to perform the
consulting services described in Section 5.3). For purposes of this Agreement,
Executive shall be “Disabled” if Executive becomes ill or injured (including as
a result of mental illness) so as to be unable to substantially perform the
duties of his position as determined by a physician selected by Executive and
reasonably acceptable to the Company. The timing of payments and benefits under
this Section 5.2 is subject to Section 5.8 below.”

  4.   Section 5.3(a) is amended in its entirety to read as follows:

           “(a) The Employment Period may be terminated at any time by the
Company without Cause. If the Company terminates the Employment Period without
Cause, the Company shall engage Executive as a consultant to the Company and
Executive will be reasonably available to assist and cooperate with the Company
for a period (the “Consulting Period”) commencing on the date of termination and
ending on the third anniversary of the date of termination; provided, however,
that, during the Consulting Period, Executive shall not be required to perform
services at a level that is more than 20% of the level of services that
Executive performed for the Company during the thirty-six month period preceding
his termination of employment (and such requirement to provide consulting
services shall end upon the Executive becoming Disabled or his death). The
Company shall have the following obligations to Executive during the Consulting
Period:

(i) a continuation of his base salary (at the greater of the following rates:
the rate in effect at the time of such termination or the rate in effect on
December 1, 2008) for the Consulting Period, payable in accordance with the
second sentence of Section 2.1, but subject to Section 5.8,
(ii) (A) If the termination of Executive’s employment occurs after the
completion of the Company’s fiscal year, but prior to the payment of a bonus for
that year, Executive shall be entitled to receive a bonus at such time as
bonuses are paid generally to executive officers for such year (but in no event
later than December 31 of the year in which the Executive’s

2



--------------------------------------------------------------------------------



 



employment terminates) in an amount equal to the average of the last three
annual bonus payments made to Executive (the “Applicable Bonus Amount”) (for the
sake of clarity, the Applicable Bonus Amount shall exclude any special or
supplemental bonuses); (B) payment by the Company to Executive of a bonus for
the fiscal year in which the termination of employment occurs payable at such
time as bonuses are paid generally to executive officers for such year, but no
later than December 31 of the year following the year in which Executive’s
employment terminates the amount of which to be the Applicable Bonus Amount and
(C) payment by the Company to Executive of a bonus for each of the two years
following the fiscal year in which the termination of employment occurs payable
at such time as bonuses are paid generally to executive officers for such years,
but, in each case, in no event later than December 31 of the year following the
year to which such bonus relates, the amount of each bonus being equal to the
Applicable Bonus Amount;
(iii) a continuation of the health, medical, dental, vision and life (including
supplemental life) insurance benefits in which Executive was participating on
the date of termination (a “Welfare Plan”) throughout the Consulting Period; and
(iv) all of the Outstanding Equity shall be fully vested and exercisable (or
equivalent feature of another form of equity compensation) as of the date on
which the Employment Period terminates, and shall remain exercisable (or
equivalent) as if Executive remained in the employ of the Company during the
Consulting Period (or longer if such plan or agreement expressly provides) or,
if applicable, as set forth in Section 4(a) or 4(c);

      provided, however, that the continuation of such salary, welfare benefits
and option exercisability (or equivalent) shall end on the occurrence of any
circumstance or event that would constitute Cause, including, without
limitation, a material breach of the covenants contained in Section 6 below; and
provided further, however, that Executive’s eligibility to continue to
participate in the Welfare Plans identified above shall cease at such time as
Executive is offered comparable coverage with a subsequent employer. With
respect to any continuation of Executive’s insurance coverage under this
Section 5.3, the Company may require Executive to elect “COBRA,” and, in such
case, the Company will, subject to the proviso to the sentence above, pay that
portion of the COBRA premium that the Company pays for active employees with the
same coverage for the period that Executive is eligible for COBRA. If Executive
is precluded from participating in any Welfare Plan by its terms or applicable
law, the Company shall provide Executive with benefits that are reasonably
equivalent in the aggregate to those which Executive would have received under
such plan had he been eligible to participate therein. Anything to the contrary
herein notwithstanding in this Section 5.3, the

3



--------------------------------------------------------------------------------



 



      Company shall have no obligation to continue to maintain any Welfare Plan
solely as a result of the provisions of this Agreement. The timing of payments
under this Section 5.3 is subject to Section 5.8 below.”

  5.   Section 5.3(b) is hereby deleted and Section 5.3(c) is renumbered as
section 5.3(b).

  6.   Section 5.4 is hereby amended by:

(A) adding the following at the end of the definition of “Good Reason” in
Section 5.4(b): “or (v) the Company providing a notice of nonrenewal of the
Employment Period pursuant to Section 3”; and

  (B)   inserting a new subsection (c) to read as follows:

      “(c) If the Executive resigns for Good Reason or his employment is
terminated by the Company as a result of a Company Change in Control, an amount
equal to the aggregate amount of all of the cash payments to be made pursuant to
this Agreement to Executive will be placed in a “rabbi” trust with the trustee
to be acceptable to the Executive and pursuant to a standard “rabbi” trust
agreement acceptable to the Executive, the costs of which to be paid by the
Company and the payments will be timely made from such trust, provided that the
payments will not be placed into a rabbi trust if it would result in the
imposition of additional taxes under Section 409A of the Code.”

  7.   The last sentence of Section 5.6 is hereby deleted.

  8.   A new Section 5.8 is added to read as follows:

           “5.8 Potential Delay of Payment. Notwithstanding the foregoing or any
other provisions of this Agreement, any payment under this Agreement of the
benefits described in Sections 5.2, 5.3 or 5.4 above (including the provision of
welfare benefits) that the Company reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid or payment commenced
until the later of (i) six months after the date of Executive’s termination of
employment or Executive’s death and (ii) the payment date or commencement date
specified in this Agreement for such payment(s). On the earliest date on which
such payments can be made or commenced without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code, Executive shall be paid, in a single cash
lump sum, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence. If the amount of the employer portion of any
premiums for any Welfare Plan are delayed as a result of

4



--------------------------------------------------------------------------------



 



      this Section 5.8, Executive shall pay such premiums until the earliest
date at which the Company may pay the premiums without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code and, on such date, the
Company shall reimburse Executive for all of such premiums paid by Executive.”

  9.   The second sentence of Section 6(a) is amended by deleting “second (2nd)”
and replacing it with “third (3rd) and deleting the parenthetical “(not the
termination of the Consulting Period)”. In addition, Section 6(c) shall not be
construed to prohibit Executive from soliciting the services of the Company’s
tax personnel in a manner consistent with past practice.     10.   Section 7 is
amended by adding a new Section 7(v) to read as follows:

           “(v) Time for Gross-Up Payment. Notwithstanding anything contained
herein to the contrary, the Company shall pay to Executive any Gross-Up Payments
hereunder no later than sixty days following the date that Executive pays the
corresponding tax.”

  11.   Section 9.9 is amended in its entirety to read as follows:

           “9.9 Legal Fees. In the event that Executive prevails in a legal
proceeding (including a mediation, arbitration or other form of dispute
resolution) with the Company with respect to the enforcement of the terms of
this Agreement, the Company shall pay Executive’s reasonable legal fees and
costs. The Company shall either pay the fees and costs directly or reimburse
Executive for such fees and costs. The amount of fees and costs provided under
this Section 9.9 in one year may not affect the fees and costs provided under
this Section 9.9 in any other year. Executive’s right to the fees and costs
under this Section 9.9 shall not be subject to liquidation or exchange for
another benefit. To the extent the Company provides such legal fees and costs
through reimbursement of amounts paid by Executive, then (a) the Company’s
obligation to reimburse Executive for such legal fees and costs is conditioned
upon Executive’s submission of a written expense report for reimbursement at
least sixty days prior to December 31 of the year following the year in which
Executive incurred the legal fees or costs and (b) if that condition is
satisfied, the Company shall pay to Executive the amount of such legal fees and
costs no later than the earlier of (i) sixty days following the date Executive
submits the written expense report for reimbursement or (ii) December 31 of year
following the year in which Executive incurred the legal fees or costs.”

  12.   A new Section 9.10 is added to read as follows:

           “9.10 Section 409A Savings Clause. It is intended that any amounts
payable under this Agreement shall either be exempt from Section 409A of the

5



--------------------------------------------------------------------------------



 



      Code or shall comply with Section 409A (including Treasury regulations and
other published guidance related thereto) so as not to subject Executive to
payment of any additional tax, penalty or interest imposed under Section 409A of
the Code. The provisions of this Agreement shall be construed and interpreted to
avoid the imputation of any such additional tax, penalty or interest under
Section 409A of the Code yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to Executive. Notwithstanding the
foregoing, the Company makes no representation or warranty and shall have no
liability to you or any other person if any of the provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A, but
that do not satisfy an exemption from, or the conditions of that section.

  13.   A new Section 9.11 is added to read as follows:

           “9.11 Separation from Service. For purposes of this Agreement, all
references to Executive’s termination of employment shall mean his “separation
from service” as defined under Treasury Regulations Section 1.409A-1(h) without
regard to the optional alternative definitions thereunder.”

  14.   Executive hereby acknowledges that no longer serving as Acting CEO of
HLTH shall not constitute an event of Good Reason for purposes of the Employment
Agreement or any other purpose.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
December 1, 2008.

            HLTH CORPORATION

      By:   /s/ Charles A. Mele         Name:   Charles A. Mele        Title:  
Executive Vice President                /s/ Martin J. Wygod         MARTIN J.
WYGOD     

6